Title: To Thomas Jefferson from Matthew Pope, 2 April 1781
From: Pope, Matthew
To: Jefferson, Thomas


Without place, 2 Apr. 1781. Is at a loss to know how to make out his account to present to the auditors “owing to the several different Orders he has had the Honour to receive from the Board.” As things now stand, he would be justified in charging 350 ℔s. of tobacco a day for his services, but that is “more than he expects or desires.” “He begs leave to repeat or rather explain his meaning in that Memorial (viz.) that either 150 pounds of Tobacco Pr. day with the rations and forages may be allowed him for his services only, and the State pay the Person necessarily and constantly employ’d in the Apothecarys Shop; or 250 Pounds of Tobacco and he pay him out of it.” RC (Vi); 3 p.; endorsed: “Doctr. Pope’s Memorial.”
